The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR 72201
Dear Mr. McCuen:
This is in response to your request for an opinion on the effective date of legislation of the Seventy-Eighth Arkansas General Assembly First Extraordinary Session. I assume that your question pertains to legislation that did not carry an emergency clause.1 This opinion supersedes and replaces Op. Att'y Gen. 92-114, which was issued in error based upon inaccurate dates.
Acts of the General Assembly with no emergency clause become effective ninety days after adjournment of the session at which they were enacted. Fulkerson, supra. Adjournment sine die of the First Extraordinary Session of the Seventy-Eighth General Assembly was on March 4, 1992. Thus, such acts become effective on June 3, 1992.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 A legislative act that contains a valid emergency clause is effective from and after its passage. Fulkerson v. Refunding Board of Arkansas, 201 Ark. 957, 147 S.W.2d 980 (1940).